IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA
Co-Personal Representative and
Survivor ANN MARIE PRESNELL,              NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D13-4994

JOHN GAVIN WIGGINS, as Co-
Personal Representative of the Estate
of John Lawton Wiggins and PERRY
& YOUNG, P.A.,

      Appellees.

_____________________________/

Opinion filed September 26, 2014.

An appeal from the Circuit Court for Gadsden County.
James O. Shelfer, Judge.

David M. Frank of Freidman, Frank & Abrahamsen, Tallahassee and Karen J.
Haas of the Law Offices of Karen J. Haas, Miami, for Appellant.

Steven M. Puritz, J. Wiley Horton, and William D. Horgan of Pennington, P.A.,
Tallahassee, for Appellee Perry & Young, P.A.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON, and RAY, JJ., CONCUR.